Title: To Thomas Jefferson from Joseph Priestley, 29 October 1802
From: Priestley, Joseph
To: Jefferson, Thomas


            
              Dear Sir,
              Northumberland Oct 29. 1802
            
            As there are some particulars in a letter I have lately received from Mr Stone at Paris which I think it will give you pleasure to know, and Mr Cooper has been so obliging as to transcribe them for me, I take the liberty to send them, along with a copy of my Dedication, with the correction that you suggested, and a Note from the letter with which you favoured me concerning what you did with respect to the constitution, and which is really more, than I had ascribed to you. For almost everything of importance to political liberty in that instrument was, as it appears to me, suggested by you; and as this was unknown to myself, and I believe is so to the world in general, I was unwilling to omit this opportunity of noticing it.
            I shall be glad if you will be so good as to engage any person sufficiently qualified to draw up such an account of the constitutional form of this country as my friend says will be agreable to the emperor, and I will transmit it to Mr Stone
            Not knowing any certain method of sending a letter to France and presuming that you do I take the liberty to inclose my letter to Mr Stone. It is, however, so written, that no danger can arise to him from it, into whatever hands it may fall.
            The state of my health, tho, I thank God, much improved, will not permit me to avail myself of your kind invitation to pay you a visit. Where ever I am, you may depend upon my warmest attachment and best wishes
            
              Joseph Priestley.
            
            
            
              P.S. I send a copy of the Preface as well as of the Dedication, that you may form some idea of the work you are pleased to patronize.
            
          